EXHIBIT 10(ak)

National Western Life Insurance Company
2003 INTERNATIONAL Marketing Officer Bonus Program



The Bonus Program ("Program") is designed to reward International Marketing
officers for their performance in achieving pre-determined sales targets while
assisting the Company in managing to its profit criteria. The Plan incorporates
three measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for International Life business, (2) persistency, and
(3) expense management.

Each of the above performance factors will have an assigned target level for
purposes of the Program. Succeeding years under the Program will have agreed
upon target levels by year. Assuming a "par" performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 50% for
sales performance, 25% for persistency performance, and 25% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.


Sales Component (50% of base salary):

The sales component of the Program is based upon a 2003 International Life sales
target of $30,000,000 net placed annualized target premium. For bonus purposes,
sales related to the Eastern European opportunity were assumed to be $3,000,000.
The New Business Market Summary Report (NWAR60) will be the source of sales
results for purposes of this Program. Based upon these sales goals, the bonus
percentage corresponding with the International Life sales production levels
achieved in 2003 will be applied to each International Marketing officer's base
salary in accordance with the following grid:


Life Placed Target Premium

Bonus %

   

$26,000,000

10%

$27,000,000

20%

$28,000,000

30%

$29,000,000

40%

$30,000,000

50%

$31,000,000

60%

$32,000,000

70%

$33,000,000

80%

$34,000,000

90%

$35,000,000

100%



Assuming an officer salary of $100,000 and 2003 production of $31,800,000 of
International Life placed target premium, the officer's 2003 sales bonus
component under the Program would be $60,000 ($100,000 x 60%).


Persistency Component (25% of base salary):

The target persistency performance factors for International Life products have
been supplied by Actuarial and are as follows:


 

Annual Lapse Rates

Product

First Year

Second Year

Third Year

Global Flex

3.79%

20.53%

11.64%

Alpha

5.00%

5.00%

5.00%

IndexPlus

4.18%

13.40%

6.00%

Life Guaranty

6.00%

20.00%

4.00%



The persistency calculations will be done a rolling basis by applying a monthly
factor, which equates over twelve months to the annual lapse rate, to each
month's sales from the month of sale and each successive month thereafter,
weighted for the mix of products sold. Accordingly, the target persistency
calculation will be a weighting of each month's sales amount and its
corresponding duration at the time of measurement. Actual persistency will be
compared to target persistency for purposes of determining the bonus percentage.
For purposes of the Program, the persistency calculation will only be applied to
business placed beginning in January 2002 and following (i.e. inforce business
as of 12/31/01 will not be part of the persistency calculation).

Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2003
will be applied to each International Marketing officer's base salary in
accordance with the following grid:


Life Business Persistency

Bonus %

   

Target -- 2.00%

5%

Target -- 1.50%

10%

Target -- 1.00%

15%

Target -- 0.50%

20%

Target

25%

Target + 0.50%

30%

Target + 1.00%

35%

Target + 1.50%

40%

Target + 2.00%

45%

Target + 2.50%

50%



Assuming an officer salary of $100,000 and 2003 persistency of Target -- 0.50%
for International Life business, the officer's 2003 persistency bonus component
under the Program would be $20,000 ($100,000 x 20%).


Expense Component (25% of base salary):

The expense component of the program is based upon actual expense management
versus budgeted expenses. Budgeted expenses are those amounts approved by the
Budget Committee as part of the annual budgeting process.

Based upon the approved budgeted expenses, the bonus percentage corresponding
with the actual expense levels achieved in 2003 will be applied to each
International Marketing officer's base salary in accordance with the following
grid:


Expense Management

Bonus %

   

104% of Budget

5%

103% of Budget

10%

102% of Budget

15%

101% of Budget

20%

Budget

25%

98% of Budget

30%

96% of Budget

35%

94% of Budget

40%

92% of Budget

45%

90% of Budget

50%



Assuming an officer salary of $100,000 and 2003 actual expenses at 96% of
Budget, the officer's 2003 expense management bonus component under the Program
would be $35,000 ($100,000 x 35%).

From the above examples, the officer with a $100,000 base salary would receive a
2003 bonus under the program of $115,000 ($60,000 sales plus $20,000 persistency
plus $35,000 expense management) reflecting sales and expense management above
"par" and persistency below "par".


Administration:

Bonus amounts under the program will be calculated and advanced based upon
actual results on a quarterly basis. The quarterly bonus amount will be based
upon year-to-date results with previous advances subtracted from the
year-to-date advance calculated. In the event that actual year-to-date results
are below minimum Program performance factor levels, the Company may, at its
discretion, suspend the bonus advance payments until such time as the
year-to-date results reach the minimum Program performance levels. Bonus amounts
paid previously will not be recouped from the participants in the event of
suspension except at the end of the Program year if unearned.

If employment with the Company is terminated for any reason other than
"termination for cause" by NWL, the bonus amount paid at termination will be
based upon the pro rated percentage of the calendar year that services were
rendered to the Company. In the event of death, the bonus amount will be paid to
the individual's spouse, and if the individual's spouse is also not living at
that time, then to the individual's children.




March 27, 2003